DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 6 is objected to because of the following informalities: there is an extra word “as” in the claim limitation “[a] method of preventing or suppressing cancer metastasis, comprising administering to a subject as (sic) a compound…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is directed to “[a] method of preventing or suppressing cancer metastasis, comprising administering to a subject as (sic) a compound…”.  This claim limitation is vague and indefinite because it is unclear what the patient population is.  One interpretation would be that it is “a subject with cancer”, or “a subject in need thereof”, i.e. in need of preventing or suppressing cancer metastasis.  However, the claim does not have these additional clarifying claim terms.  Rather, “a subject” is broadly as written any subject, to include a healthy one, which is not an impossible claim construction given that the claim also recites preventing cancer metastasis.  However, such a broad reading would separately raise written description and enablement issues too.
In the interest of compact prosecution, the Examiner interprets claim 6 as directed to: “[a] method of preventing or suppressing cancer metastasis, comprising administering to a subject in need thereof 
Claim 9 recites the limitation "the pharmaceutical composition" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
In the interest of compact prosecution, the Examiner interprets the claim limitation as directed instead to “the compound represented by Formula 1”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al., Invasion Inhibitors of Human Fibrosarcoma HT 1080 Cells from the Rhizomes of Zingiber cassumunar: Structures of Phenylbutanoids, Cassumunols, Chem. Pharm. Bull. 59(3) 365-370 (2011) (“Matsuda”, of record), and further in view of Han et al., A New Cytotoxic Phenylbutenoid Dimer from the Rhizomes of Zingiber cassumunar, Planta Med 2004; 70: 1095-1097 (“Han”), Zhao et al., Compounds from Dryopteris Fragrans (L.) Schott with Cytotoxic Activity, Molecules 2014, 19, 3345-3355 (“Zhao”, of record)
The following art discloses both preventing or suppressing cancer metastasis, as well as treating cancer, with Applicant’s claimed compounds.
Matsuda discloses compounds 18 and 20, which are each a compound of Applicant’s claimed Formula I, and a stereoisomer in E-form, 

    PNG
    media_image1.png
    88
    254
    media_image1.png
    Greyscale

among a number of phenylbutanoid structures from the rhizomes of Zingiber cassumunar, which were examined and found to exhibit significant inhibition on the invasion of human fibrosarcoma NT 1080 cells through Matrigel-coated filters in vitro. (Abstract; p. 365).
Matsuda does not explicitly disclose the specific cancers of Applicant’s claim 10.
Han further reports the isolation of the trans phenylbutenoid above in the E-form from the rhizomes of Zingiber cassumunar, and further reports its cancer cytotoxic activity in a number of human cancer cell lines- lung, colon, stomach adenocarcinoma and fibrosarcoma.  (Abstract, p. 1095-96, Table 1).

    PNG
    media_image2.png
    330
    399
    media_image2.png
    Greyscale

As cumulative art, Zhao relates to the isolation of eight known compounds 2-9 from Dryopteris fragrans (L.) Schott, to include of structures 8-9 according to Applicant’s claimed Formula I in the stereoisomer E-form.

    PNG
    media_image3.png
    198
    456
    media_image3.png
    Greyscale

(Abstract, Fig. 2).
Zhao reports that compounds 8 and 9 showed promising anti-cancer activity against three human cancer cell lines- lung, breast and liver. (p. 3349)  It states that extracts of D. fragrans have also been reported previously for their anticancer activity (p. 3346).  Zhao concludes that compounds 8 and 9 might be promising lead compounds for the treatment of cancer. (p. 3352).
Matsuda does not explicitly disclose that the compound of Formula 1 is an activator of Nm23-H1 and/or Nm23-H2.  However, since Matsuda discloses preventing or suppressing cancer metastasis, it will necessarily activate Nm23-H1 and/or Nm23-H2.  This is because a compound and its properties are inseparable. In re Papesch, 315 F.2d 381,137 USPQ 43 (CCPA 1963).
Accordingly, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to combine the teachings of Matsuda, Han and Zhao in order to practice Applicant’s claimed invention with a reasonable expectation of success.  The skilled artisan would have been motivated to do so based on a number of parallel rationales, to include that both the anti-metastatic and anti-cancer activity of compounds according to Formula 1 has been shown in the art, that the anti-cancer activity has been shown against several different human cancer, that the compounds can be isolated from a number of natural sources, and that their anti-cancer activity from such sources has already been reported.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627